Case 1:19-cv-00320-DKW-KJM Document 37 Filed 04/23/20 Page 1 of 12                   PageID #: 197




                      IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF HAWAI‘I

       RHYS NAKAKURA,                                 Case No. 19-cv-00320-DKW-KJM

                  Plaintiff,                          ORDER (1) GRANTING IN PART
                                                      AND DENYING IN PART
           v.                                         DEFENDANTS’ MOTION TO
                                                      DISMISS, AND (2) ALLOWING
       CITY AND COUNTY OF HONOLULU,                   PARTIAL LEAVE TO AMEND
       et al.,

                  Defendants.


          Defendants City and County of Honolulu (City), Courtney Pahia-Lewis,

   Janghoon Cho, and Tracy Tamondong1 move for dismissal of the state and federal

   claims in the First Amended Complaint (FAC) on various grounds. In his

   opposition, Plaintiff Rhys Nakakura concedes that some of his claims should be

   dismissed, which the Court does so herein. As for the claims that are in dispute,

   while the Court agrees (in most respects) with Defendants’ arguments, because

   some of the pleading deficiencies may be correctable, the Court provides Plaintiff

   with limited leave to amend, as set forth below.




   1
    Pahia-Lewis, Cho, and Tamondong are, collectively, the Honolulu Police Officer Defendants,
   and, with the City, are the Moving Defendants.
Case 1:19-cv-00320-DKW-KJM Document 37 Filed 04/23/20 Page 2 of 12                    PageID #: 198




                        RELEVANT FACTUAL BACKGROUND

          Nakakura alleges the following facts in the FAC. On June 23, 2017, he was

   in the area of Fort DeRussy, Waikiki, while, at the same time, Pahia-Lewis, Cho,

   Tamondong, and Honolulu Police Officer Defendant Nathan Wharton were also in

   the area addressing peddling violations.2 FAC at ¶¶ 13-14. At some point,

   Tamondong saw Nakakura standing next to a table with “LED lit objects” on it.

   Id. at ¶ 15. As Cho, dressed in plain clothes, approached Nakakura to investigate

   if a peddling violation was taking place, Cho observed a crowd of people around

   Nakakura and “light up helicopters” on the table. Id. at ¶¶ 16-18, 24. Nakakura

   told Cho that the helicopters were $10 for three or $20 for nine. Id. at 20. Cho

   “allegedly” gave Nakakura a “pre-recorded” $20 note, which Nakakura placed in

   his shirt pocket, and Nakakura handed Cho three helicopters and a $10 note. Id. at

   ¶¶ 21-22. Cho informed Pahia-Lewis and Tamondong about the transaction, and

   Pahia-Lewis approached Nakakura, identified himself, and told Nakakura why he

   was being detained. Id. at ¶¶ 23-24. Pahia-Lewis asked Nakakura to produce

   identification, and Nakakura produced an identification card for the “Polynesian

   Kingdom of Atooi.” Id. at ¶ 25. Tamondong then told Nakakura that he was

   being arrested. Id. at ¶ 26. As Nakakura was turning to address Tamondong,


   2
    Although Wharton is a named defendant, unlike the other defendants, he does not appear to
   have been served yet in this case. See Dkt. Nos. 7-10 (proofs of service).
                                                  2
Case 1:19-cv-00320-DKW-KJM Document 37 Filed 04/23/20 Page 3 of 12                  PageID #: 199




   Tamondong and Pahia-Lewis grabbed him by his shoulders and forced him to the

   ground, pushing his face into the sand. Id. at ¶ 27. Cho assisted by placing

   Nakakura into a headlock and pushing him into the ground, while Wharton

   grabbed Nakakura’s legs. Id. at ¶¶ 28-29. At no time did Nakakura resist. Id. at

   ¶ 41. As a result of the force used, Nakakura sustained injury to his right

   shoulder, vomited, and coughed up sand. Id. at ¶ 30. The Honolulu Police

   Officer Defendants and Wharton took Nakakura to a hospital, and a doctor

   evaluated him, determining that Nakakura had “pain to the right shoulder,

   vomiting, and foreign body in mouth.” Id. at ¶¶ 31, 40. After being discharged

   from the hospital, Nakakura was taken to a police station for processing. Id. at ¶

   32. At the time he was booked, Nakakura did not have in his possession the

   “prerecorded” $20 note, and Cho did not enter into evidence the $10 note that

   Nakakura “allegedly” gave him. Id. at ¶¶ 34, 38.

                            PROCEDURAL BACKGROUND

         Nakakura initiated this case with the filing of a Complaint on June 21, 2019.

   Dkt. No. 1. The City was served with the Complaint on August 14, 2019. Dkt.

   No. 9. On November 14, 2019, Nakakura filed the FAC, asserting six claims for

   relief: (1) violation of his rights under the First, Fourth, Fifth, Sixth, and

   Fourteenth Amendments (Claim One); (2) conspiracy to violate his rights under the


                                                3
Case 1:19-cv-00320-DKW-KJM Document 37 Filed 04/23/20 Page 4 of 12            PageID #: 200




   First, Fourth, Fifth, Sixth, and Fourteenth Amendments (Claim Two); (3) assault

   and battery (Claim Three); (4) negligence (Claim Four); (5) negligent or

   intentional infliction of emotional distress (Claim Five); and (6) false

   imprisonment (Claim Six).

         On December 26, 2019, the Moving Defendants filed the instant motion to

   dismiss. Dkt. No. 23. Nakakura has filed an opposition to the motion to dismiss,

   Dkt. No. 29, and the Moving Defendants have filed a reply, Dkt. No. 31. This

   Order now follows.

                               STANDARD OF REVIEW

         Federal Rule of Civil Procedure 12(b)(6) authorizes the Court to dismiss a

   complaint that fails “to state a claim upon which relief can be granted.” Rule

   12(b)(6) is read in conjunction with Rule 8(a), which requires “a short and plain

   statement of the claim showing that the pleader is entitled to relief.” Fed.R.Civ.P.

   8(a)(2). Pursuant to Ashcroft v. Iqbal, “[t]o survive a motion to dismiss, a

   complaint must contain sufficient factual matter, accepted as true, to ‘state a claim

   to relief that is plausible on its face.’” 556 U.S. 662, 678 (2009) (quoting Bell Atl.

   Corp. v. Twombly, 550 U.S. 544, 570 (2007)). In addition, “the tenet that a court

   must accept as true all of the allegations contained in a complaint is inapplicable to

   legal conclusions.” Id. Accordingly, “[t]hreadbare recitals of the elements of a


                                              4
Case 1:19-cv-00320-DKW-KJM Document 37 Filed 04/23/20 Page 5 of 12             PageID #: 201




   cause of action, supported by mere conclusory statements, do not suffice.” Id.

   (citing Twombly, 550 U.S. at 555). Rather, “[a] claim has facial plausibility when

   the plaintiff pleads factual content that allows the court to draw the reasonable

   inference that the defendant is liable for the misconduct alleged.” Id. (citing

   Twombly, 550 U.S. at 556). Factual allegations that only permit the court to infer

   “the mere possibility of misconduct” do not show that the pleader is entitled to

   relief as required by Rule 8(a)(2). Id. at 679.

         When a complaint fails to state a plausible claim, leave to amend should be

   given when “justice so requires.” Fed.R.Civ.P. 15(a)(2). Justice does not require

   leave to amend when (1) it would prejudice an opposing party, (2) it is sought in

   bad faith, (3) it would produce an undue delay in litigation, (4) it would be futile,

   or (5) there has been repeated failure to cure a deficiency. Abagninin v. AMVAC

   Chem. Corp., 545 F.3d 733, 742 (9th Cir. 2008); AmerisourceBergen Corp. v.

   Dialysist West, Inc., 465 F.3d 946, 951 (9th Cir. 2006).

                                      DISCUSSION

         The Court addresses each of the reasons for dismissal raised in the motion to

   dismiss in turn.

         First, the Moving Defendants argue that the state law claims asserted against

   the City and the Honolulu Police Officer Defendants should be dismissed because


                                              5
Case 1:19-cv-00320-DKW-KJM Document 37 Filed 04/23/20 Page 6 of 12                      PageID #: 202




   Nakakura failed to comply with the two-year notice-of-claim requirement in

   Hawai‘i Revised Statutes Section 46-72. The Court agrees in part. As for the

   City, Nakakura concedes that the City did not receive notice within two years of

   the claims asserted in this case, and thus, he “does not object to dismissal of the

   tort claims as to [the City].” Dkt. No. 29-2 at 8. As a result, the Court dismisses

   without leave to amend any state law claim asserted against the City in this case.

   The result is somewhat different, however, with respect to the Honolulu Police

   Officer Defendants. Here, based upon the words used in the FAC, it appears that

   the Honolulu Police Officer Defendants are being sued in their official capacities.

   See FAC at ¶¶ 9-11 (alleging that the relevant officer acted in his or her “course

   and scope of…employment”). To the extent that is true, then the state law claims

   against the Honolulu Police Officer Defendants would also be barred by Section

   46-72–something which Nakakura does not contest. See Dkt. No. 29-2 at 10.

   However, as the undersigned has explained in another case, Section 46-72 does not

   apply to claims asserted against officers in their individual capacity. Hall v. Cty.

   of Maui, 2018 WL 6112957, at *5 (D. Haw. Nov. 21, 2018).3 In his opposition,

   Nakakura appears to wish to amend his state law claims against the Honolulu



   3
    The Moving Defendants’ argument as to why the undersigned should not follow the decision in
   Hall, see Dkt. No. 31 at 3-4, is unpersuasive in light of the Court’s discussion of the relevant
   statutory language in Hall.
                                                   6
Case 1:19-cv-00320-DKW-KJM Document 37 Filed 04/23/20 Page 7 of 12                      PageID #: 203




   Police Officer Defendants such that they are premised upon their individual

   capacity. See Dkt. No. 29-2 at 10. To the extent that is true, the Court will allow

   Nakakura leave to do so.4

          Second, the Moving Defendants argue that the federal claims against the

   City should be dismissed because the City cannot be held vicariously liable for the

   actions of its officers, and the FAC fails to allege a plausible claim for municipal

   liability. The Court agrees, but provides leave to amend as set forth below. As

   for vicarious liability, Nakakura rightly concedes that the City cannot be so liable

   here. Dkt. No. 29-2 at 11. As for municipal liability, the FAC fails to allege any

   non-conclusory allegations indicating that a constitutional violation has resulted

   from an official policy or custom of the City. See Fed’n of African Am.

   Contractors v. City of Oakland, 96 F.3d 1204, 1216 (9th Cir. 1996). In fact, the

   few allegations relevant in this regard are the epitome of conclusory, given that

   Nakakura does not even attempt to identify a specific policy or custom or allege

   how the same caused an officer to violate a constitutional right. See FAC at ¶¶

   47-48; Monell v. Dep’t of Soc. Services of the City of New York, 436 U.S. 658,

   690-691 (1978); City of Canton v, Harris, 489 U.S. 378, 388, 391 (1989).


   4
    In the motion to dismiss, the Moving Defendants also argue that the federal claims asserted
   against the City are barred by Section 46-72. Dkt. No. 23-1 at 9-10. In their reply, though, the
   Moving Defendants acknowledge that this argument conflicts with Ninth Circuit precedent.
   Dkt. No. 31 at 3. Therefore, the Court does not further address the same.
                                                   7
Case 1:19-cv-00320-DKW-KJM Document 37 Filed 04/23/20 Page 8 of 12              PageID #: 204




   Nonetheless, because, arguably, this deficiency is correctable, the Court will allow

   leave to amend the allegations pertaining to the City’s purported municipal

   liability, urging Nakakura to first consider the law with respect to properly alleging

   a Monell claim and whether the facts here support such a claim.

         Third, the Moving Defendants argue that Nakakura’s Fourteenth

   Amendment claim should be dismissed because a substantive due process claim

   must be brought under the Fourth Amendment. In his opposition, Nakakura does

   not contend otherwise. Instead, he requests leave to amend his Fourteenth

   Amendment claim “to expand on his theory as to why the equal protection clause”

   is applicable. Dkt. No. 29-2 at 12. In this light, to the extent the Fourteenth

   Amendment claim was at one point premised upon substantive due process, the

   same is dismissed without leave to amend. As for equal protection, the parties

   dispute whether Nakakura can allege such a claim. Nakakura argues that he

   intends to assert a “class of one” claim, which both parties acknowledge requires a

   plaintiff to allege that he “has been intentionally treated differently from others

   similarly situated and that there is no rational basis for the difference in treatment.”

   Village of Willowbrook v. Olech, 528 U.S. 562, 564 (2000); Dkt. No. 29-2 at 14-

   15; Dkt. No. 31 at 5. While the allegations in the FAC may not be amenable to a

   claim of that ilk, the Court will provide leave for Nakakura to attempt to allege


                                               8
Case 1:19-cv-00320-DKW-KJM Document 37 Filed 04/23/20 Page 9 of 12           PageID #: 205




   such an equal protection claim under the Fourteenth Amendment if the facts

   support one.

         Fourth, the Moving Defendants argue that the Fifth Amendment is

   inapplicable here, and thus, Nakakura cannot state such a claim. In his opposition,

   Nakakura agrees. Dkt. No. 29-2 at 16. Therefore, Nakakura’s claim under the

   Fifth Amendment is dismissed without leave to amend.

         Fifth, the Moving Defendants argue that Nakakura has failed to allege a non-

   conclusory claim under the First Amendment. The Court agrees. Notably,

   nowhere in the FAC is there a factual allegation that Nakakura was at any point

   during the relevant events engaged in speech. Instead, he merely asserts, in

   conclusory fashion, that he was arrested while engaged in speech. FAC at ¶ 46(a).

   That is entirely insufficient, and Nakakura does not contend otherwise in his

   opposition, given that he again asks for leave to amend. Dkt. No. 29-2 at 17. On

   this occasion, Nakakura asserts that he would amend his claim to allege that he was

   “promoting and educating the public about the ‘Polynesian Kingdom of

   Atooi/Hawaiian Kingdom’ and was offering helicopters as a means of acquiring

   donations.” Id. He goes on to argue that a Hawai‘i statute prohibiting peddling

   “does not offer an exception to a valid time place or manner to allow for the

   expression of the idea of the ‘Polynesian Kingdom of Atooi/Hawaiian Kingdom’


                                             9
Case 1:19-cv-00320-DKW-KJM Document 37 Filed 04/23/20 Page 10 of 12                       PageID #:
                                    206



 which Plaintiff was promoting.” Id. at 18. None of this is alleged in the FAC.

 Specifically, nowhere therein is a challenge to the constitutionality of the peddling

 statute made, which would appear to require a very different type of claim than the

 one actually made in the FAC.5 Nonetheless, because Nakakura may be able to

 allege, at least, a claim against the Honolulu Police Officer Defendants in this

 regard, the Court will allow leave to amend for him to try to do so.

        Finally, the Moving Defendants argue that the Sixth Amendment is not

 applicable here, and thus, Nakakura’s claim in this regard should be dismissed.

 As with his Fifth Amendment claim, Nakakura agrees. Dkt. No. 29-2 at 19.

 Therefore, the Court dismisses Nakakura’s claim under the Sixth Amendment

 without leave to amend.




 5
  As such, it is hard to discern precisely what Nakakura hopes to allege in this regard: that the
 peddling statute violates his First Amendment right to speech, see Comite de Jornaleros de
 Redondo Beach v. City of Redondo Beach, 657 F.3d 936, 940 (9th Cir. 2011) (explaining that
 content-neutral regulations of speech that limit “the time, place, and manner of expression” must
 be narrowly tailored to serve a significant government interest and leave open ample alternative
 channels of communication) (internal quotation omitted), or that the Honolulu Police Officer
 Defendants violated his First Amendment rights, see Sloman v. Tadlock, 21 F.3d 1462, 1469 (9th
 Cir. 1994) (explaining that an officer can be liable under Section 1983 for violating First
 Amendment rights if the officer’s actions “deterred or chilled…[protected] speech and such
 deterrence was a substantial or motivating factor in [the officer’s] conduct…”). If it is the
 former, Nakakura would appear to be out of luck. One World One Family Now v. City & Cty. of
 Honolulu, 76 F.3d 1009, 1012-16 (9th Cir. 1996) (upholding Honolulu’s peddling statute as
 constitutional under the First Amendment). If it is the latter, additional factual allegations are
 certainly necessary and whether Nakakura can make them within the constraints of Rule 4
 remains to be seen.
                                                 10
Case 1:19-cv-00320-DKW-KJM Document 37 Filed 04/23/20 Page 11 of 12            PageID #:
                                    207



                                   SUMMARY

       The Court summarizes the foregoing as follows:

 State Law Claims

       1)    All state law claims against the City are dismissed without leave to

             amend;

       2)    To the extent state law claims are asserted against the Honolulu Police

             Officer Defendants in their official capacity, those claims are

             dismissed without leave to amend; and

       3)    Nakakura is granted leave to amend his state law claims to the extent

             he wishes to bring those claims against the Honolulu Police Officer

             Defendants in their individual capacity.

 Federal Claims

       1)    Nakakura is granted leave to amend his Monell claim against the City,

             if any;

       2)    To the extent a substantive due process claim under the Fourteenth

             Amendment is asserted, it is dismissed without leave to amend;

       3)    Nakakura is granted leave to amend an equal protection claim under

             the Fourteenth Amendment, if any;




                                          11
Case 1:19-cv-00320-DKW-KJM Document 37 Filed 04/23/20 Page 12 of 12                     PageID #:
                                    208



        4)     Nakakura’s claim under the Fifth Amendment is dismissed without

               leave to amend;

        5)     Nakakura is granted leave to amend a First Amendment claim, if any;

               and

        6)     Nakakura’s claim under the Sixth Amendment is dismissed without

               leave to amend.6

                                       CONCLUSION

        For the reasons set forth herein, the motion to dismiss, Dkt. No. 6, is

 GRANTED IN PART and DENIED IN PART. Nakakura is granted leave to

 amend to the extent set forth herein. Nakakura may have until May 22, 2020 to

 file a second amended complaint.

        IT IS SO ORDERED.

        Dated: April 23, 2020 at Honolulu, Hawai‘i.




 Rhys Nakakura v. City & County of Honolulu, et al; Civil No. 19-00320 DKW-KJM; ORDER
 (1) GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTION TO
 DISMISS, AND (2) ALLOWING PARTIAL LEAVE TO AMEND


 6
  The Court notes that the motion to dismiss does not appear to seek dismissal of Nakakura’s
 Section 1983 claim under the Fourth Amendment against the Honolulu Police Officer
 Defendants.
                                                12
